Wells, J.
In charging the robbery, the goods stolen were properly described as being of the property of the person from whom they were taken; although, as against the true owner, he had no title or right in the goods, and his possession was tortious. Besides the authorities cited by the Attorney General, see Rose. Crim. Ev. (6th ed.) 602, 604, and cases there referred to. The decision in Commonwealth v. Morse, 14 Mass. 217, seems to have been a departure from the rule at common law; and has been corrected by statute. Rev. Sts. c. 133, § 11. Gen. Sts. c. 172, §12.
*468The defendant does not controvert this, as applied tc an indictment for larceny or robbery. But as the conviction in this case was only upon the count for receiving the stolen goods, it is contended that this offence must have been subsequent to the termination of the possession of the original thief, so that ownership at that time could not properly be alleged to be in him. There are two answers to this objection, either of which we think is sufficient.
1. Possession is primd facie evidence of title. Against all persons not having a better right, it constitutes, or rather answers for a right of property. An action, alleging property, may be maintained upon it; because a mere stranger, who derives no title, right or authority from the previous owner, cannot set up his title against the right thus gained by possession. Burke v. Savage, 13 Allen, 408. This is true, not only as against one who disturbs that possession; but, if the possession is not parted with voluntarily, it is equally so against any one who afterwards meddles with the property without right.
2. The offence of receiving stolen goods is accessory, only, to the principal offence of larceny. The receiver is an accessory after the fact. The principal offence being established, either by proof of the facts or by production of a record of conviction therefbr, it is only necessary to show further the receipt of the goods, (involving of course their identity,) and guilty knowledge. Identity of the property involves the element of ownership as an essential part of its description. But if there has been a conviction of the principal offender, the record establishes the ownership sufficiently for all purposes of the prosecution against the accessories. Identity in substance is all that is then required to be proved. It must follow, we think, that, in any prosecution against the receiver, an allegation of ownership is good, if it be such as would be sufficient to maintain a prosecution for the principal offence of larceny of the same goods. The thief and the receiver may be joined in the same indictment. Commonwealth v. Adams, 7 Gray, 43. It would be strange if the same allegation of ownership would not be good against both parties in such an indictment.
*469The instruction as to what would be sufficient to show guilty knowledge was in accordance with the general rule. The defendant cannot shield himself from responsibility for his conduct under a plea of intoxication. The question raised is one of notice or knowledge, and not of intent or voluntary action.

Exceptions overruled,